
	
		I
		112th CONGRESS
		2d Session
		H. R. 6231
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2012
			Mr. Ribble (for
			 himself and Mr. Duffy) introduced the
			 following bill; which was referred to the Committee on Agriculture, and in addition
			 to the Committee on Natural
			 Resources, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To authorize the Secretary of Agriculture to use funds
		  derived from conservation-related programs executed on National Forest System
		  lands to utilize the Agriculture Conservation Experienced Services
		  Program.
	
	
		1.Forest Service participation
			 in Agriculture Conservation Experienced Services ProgramThe Secretary of Agriculture, acting through
			 the Chief of the Forest Service, may use funds derived from
			 conservation-related programs executed on National Forest System lands to
			 utilize the Agriculture Conservation Experienced Services Program established
			 pursuant to section 1252 of the Food Security Act of 1985 (16 U.S.C. 3851) to
			 provide technical services for conservation-related programs and authorities
			 carried out by the Secretary on National Forest System lands.
		
